Citation Nr: 0608293	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  02-21 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date earlier than April 3, 2001, 
for the grant of service connection for bilateral frozen 
feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel








INTRODUCTION

The veteran had active military service from February 1948 to 
December 1951.

This appeal to the Board of Veteran's Appeals (Board) arose 
from an August 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), which, in relevant part, 
granted service connection for bilateral frozen feet 
and assigned an effective date of April 3, 2001.  The veteran 
wants an earlier effective date.

In September 2004, the Board denied the veteran's petition to 
reopen a previously denied claim for service connection for 
residuals of a left ankle fracture.  The Board also remanded 
his remaining claim at issue, for an earlier effective date, 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for further development and consideration.  
This included providing him notice and assistance to comply 
with the Veterans Claims Assistance Act (VCAA).

Unfortunately, however, as will be explained below, still 
further development of the evidence is required before 
deciding this appeal.  So the case again is being remanded to 
the RO via the AMC in Washington, DC.  VA will notify the 
veteran if further action is required on his part.








REMAND

As already mentioned, the Board remanded the veteran's claim 
to the RO in September 2004 - in part, to ensure compliance 
with the VCAA.  In response, the RO (AMC) sent him a VCAA 
letter later in September 2004, but the letter did not 
pertain to his claim for an earlier effective date.  Instead, 
the letter listed the type of evidence needed to show he is 
entitled to service connection - which is no longer at 
issue, or to a higher rating for his service-connected 
disability - which was never at issue.  He never received 
the requisite VCAA notice concerning the specific issue at 
hand, entitlement to an earlier effective date, and this is 
required before deciding his appeal.  The more recently 
issued October 2005 supplemental statement of the case (SSOC) 
informed him of some of the regulatory provisions regarding 
the assignment of an effective date, but he was not also 
informed of the evidence necessary for substantiating this 
specific type of claim.  See Huston v. Principi, 17 Vet. App. 
195 (2003) (the VCAA requires that VA notify the veteran that 
evidence of an earlier filed claim is needed to support his 
claim for an earlier effective date).  So another, subject 
matter correct, VCAA letter must be issued.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (the veteran is entitled, 
as a matter of law, to compliance with the Board's remand 
directives; this is not discretionary).  Moreover, the Board 
cannot correct this procedural due process defect; rather, 
the RO (AMC) must.  See Disabled American Veterans (DAV) v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).



Accordingly, this case again is REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.  Send the veteran another VCAA letter.  
The letter must:  (a) inform him about 
the information and evidence not of 
record that is necessary to substantiate 
his claim for an earlier effective date; 
(b) inform him about the information and 
evidence that VA will seek to provide; 
(c) inform him about the information and 
evidence he is expected to provide; and 
(d) request or tell him to provide any 
evidence in his possession pertaining to 
this claim.  (Note:  the VCAA letter sent 
in September 2004 is insufficient because 
the letter did not address the evidence 
necessary to substantiate his claim for 
an earlier effective date; that letter, 
instead, concerned the type of evidence 
required to show he was entitled to 
service connection - which is no longer 
at issue, or entitlement to a higher 
rating for his service-connected 
disability - which was never at issue).  
See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  See, too, 
Huston v. Principi, 17 Vet. App. 195 
(2003).

And the veteran must be given ample 
opportunity to supply additional 
information, evidence, and/or argument in 
response to the VCAA letter and to 
identify additional evidence for VA to 
obtain regarding his claim.  The RO 
should then obtain any referenced records 
and associate them with the other 
evidence in the claims file.  If any 
request for records is unsuccessful, 
notify the veteran of this in accordance 
with the VCAA.

2.  Then readjudicate the veteran's claim 
in light of any additional evidence 
obtained.  If the benefit sought is not 
granted to his satisfaction, send him and 
his representative an SSOC and give them 
time to respond before returning the case 
to the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

